Citation Nr: 1710303	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-13 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 40 percent for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The previously established 40 percent rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica was reduced to 10 percent effective October 1, 2010, therein.  The Veteran appealed this determination.  During the course of his appeal, jurisdiction was transferred from the Salt Lake City RO to his home RO in Nashville, Tennessee.  

In May 2013, the Veteran testified at a hearing before the undersigned at his home RO.  The Board found the aforementioned reduction void in August 2014.  The previous 40 percent rating therefore was restored as of the effective date of that reduction.  Next, the Board remanded a higher rating for service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica in excess of 40 percent for additional development.  Review of the claims file at this time reveals that adjudication still cannot proceed in that regard.  Indeed, the Board unfortunately must REMAND again.


REMAND

Although the further delay entailed by a second remand is regrettable, Board adjudication of this matter now would be premature.  Undertaking additional development prior thereto is the only way to ensure that the Veteran is afforded every possible consideration as required.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As set forth by the Board in August 2014, this duty requires that a VA medical examination be adequate if one is provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Board then noted that the Veteran had a VA medical examination for his low back in January 2010.  Reasons why it was no longer adequate finally were discussed.  As such, the Board directed that arrangements be made for the Veteran to undergo a new examination concerning his low back.  Two such examinations, one for the low back and one for associated neurological conditions (leg sciatica/radiculopathy), were scheduled for April 2016 pursuant to this directive.  A little more than a week beforehand, the Veteran requested that they be rescheduled.  He indicated that he wanted them to be conducted somewhere closer to his home.  

Ultimately, the Veteran's examinations were cancelled due to his failure to report.  A September 2016 supplemental statement of the case (SSOC) denied a higher rating because the facility where they were to have taken place is closest to his home.  Whether location was the sole purpose for his request to reschedule is unclear, however.  Even if it was, the Veteran had a reasonable expectation that he would receive some sort of response to it.  There is no indication that he ever got one.  No after-the-fact rationalization can sufficiently cure this unfairness.  Arrangements thus must be made again for the Veteran to undergo a new examination or examinations.

Accordingly, a REMAND is directed for the following:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since September 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Then, arrange for the Veteran to undergo a VA medical examination or examination of his service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant history, symptoms, and their impact on his work and daily life.

All necessary tests next shall be performed, and the results of which shall be set forth in the report.  This shall include, at a minimum, those assessing range of motion, the presence of ankylosis whether favorable or unfavorable, the severity of right lower extremity sciatica/radiculopathy, and the presence (including, if present, the severity) or absence of left lower extremity sciatica/ radiculopathy as well as bladder impairment.

The examiner finally shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that any left lower extremity sciatica/radiculopathy and bladder impairment is associated with the service-connected low back disability.  A clear and complete explanation shall be provided for these opinions.  Dr. H.F.'s May 2013 letter as it pertains to the left lower extremity therefore should be addressed.

3.  Then readjudicate the Veteran's claim of entitlement to a disability rating greater than 40 percent for the service-connected thoracolumbar strain with spondylosis and right lower extremity sciatica.  This must include consideration of whether a separate compensable rating is warranted for this right lower extremity sciatica/radiculopathy, for any associated left lower extremity sciatica/radiculopathy, and for any associated bladder impairment.

Issue a rating decision if the determination made is wholly or partially favorable to the Veteran.  If it is wholly or partially unfavorable to him, issue an SSOC.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to him and his attorney.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination thus may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) indeed are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2016).

